Citation Nr: 1544245	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

3.  Entitlement to a rating in excess of 20 percent from January 10, 2012 to December 3, 2012, and from February 1, 2013 onward, for a left shoulder disability.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from May 2012 (sleep disorder), February 2014 (left shoulder and TDIU), and June 2014 (right shoulder)  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The June 2014 rating decision reduced the Veteran's rating from 20 percent to 10 percent for his service-connected right shoulder disability.  An October 2014 rating decision determined that reduction was not warranted and reinstated the 20 percent rating.  The Veteran continued his appeal of the right shoulder disability by filing a substantive appeal in October 2014 which referenced his right shoulder symptoms.

The Veteran and his wife testified at a Board hearing in August 2015 before the undersigned Veteran's Law Judge.  A transcript of this hearing, and several RO hearings are contained in the record.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to schedular TDIU and extraschedular TDIU, as well as an additional extraschedular increased rating for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not due to or aggravated by his shoulder disabilities; his complaints of sleep disturbance are a symptom of his left shoulder disability and not a separate sleep disorder.

2.  Prior to September 25, 2014, the Veteran's right shoulder disability manifested, at most, in arm limitation of motion to higher than shoulder level.  The most probative evidence of record does not show ankylosis of the right shoulder.  The Veteran is right-handed.

3.  From September 25, 2014, the Veteran's right shoulder disability manifested, at most, in arm limitation of motion from midway between side and shoulder level.  The most probative evidence of record does not show ankylosis of the right shoulder.

4.  From February 1, 2014, the Veteran's left shoulder disability, status post shoulder replacement, manifested in chronic residuals consisting of severe, painful motion or weakness in the affected extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310, 3.300, 3.303 (2014).

2.  Prior to September 25, 2014,  the criteria for a rating in excess of 20 percent, for a right shoulder disability, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  3.321 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

3.  From September 25, 2014,  the criteria for a rating of 30 percent, but no more, for a right shoulder disability, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  3.321 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

4.  From February 1, 2014,  the criteria for a rating in excess of 50 percent, for a left shoulder disability, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  3.321 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5051.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  January and December 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's private and VA treatment records have been obtained.  The Veteran's service treatment records are not on file and were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has denied, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration . 

Multiple VA examinations have been conducted; as the examiners made all required findings and expressed requested opinions with supporting rationale, the examinations, in aggregate, are adequate for adjudication.  38 C.F.R. § 3.159I (4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's August 2015 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them. Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Veteran was represented during his hearing, and his representative additionally asked questions relating to the evidence and information needed to substantiate his claims.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c), nor have they identified any prejudice in the conducting of the Board hearing. The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for other organic disease of the nervous system (hearing loss) when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Id.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran has filed a claim of entitlement to service connection for a sleep disorder.  He has provided written statements and testimony that he is unable to sleep due to his shoulder disabilities, particularly his left shoulder disability.  The pain from his left shoulder requires sleeping on his back, instead of on his left shoulder.  He is able to sleep on his right shoulder but only for a short period of time before pain again limits his positioning.  He has stated he gets about five hours of sleep at night, and that he frequently has to try to sleep in a recliner/chair because he is unable to sleep in his bed.

A private polysomnogram with treatment report from July 2012 noted that the Veteran has obstructive sleep apnea.  The record did not include when he was initially diagnosed with obstructive sleep apnea.  He was counseled about weight loss.  Notably, during his polysomnogram the Veteran was recorded as having slept for 411.5  mins (or almost seven hours).

In February 2012, the Veteran was afforded a VA examination which addressed his sleep disturbance claim.  The examiner noted that the Veteran had an initial sleep study in April 2011 which indicated sleep apnea, and he was given a CPAP machine, which improved his sleep disturbance.  The Veteran stated that he did not believe his sleep apnea was related to his shoulder disorders.  He reported to the examiner that his left shoulder causes sleep disturbance because of pain, and that his shoulder will only allow him to lay on his left shoulder for 45 minutes before it wakes him up and he must change positions.  He stated that this sleep disturbance has been going ton for 9 years.  The examiner noted that the Veteran had a sleep diagnosis of sleep apnea, but that this condition was "not related to" his shoulder conditions.  "This is a symptom of his left shoulder condition and doesn't warrant a separate diagnosis."

In June 2013, a VA examiner reviewed the Veteran's records and provided a negative nexus opinion regarding his sleep apnea.  The examiner found that the Veteran's sleep apnea was less likely than not proximately due to or aggravated by his bilateral shoulder disabilities.  The examiner noted that a May 2011 treatment record noted that the Veteran had the typical risk factors for obstructive sleep apnea, including that he was of older age (75 at diagnosis), male, and morbidly obese.  The examiner noted that "medical literature supports older age, obesity and male sex as common risk factors for sleep apnea."  The examiner stated he could find no evidence to support that the Veteran's shoulder disabilities caused or aggravated his sleep apnea.

The Board notes that during the August 2015 hearing, the Veteran and his wife indicated that his sleep disturbance was a result of his pain in his shoulders.  Notably, the Veteran's wife is a registered nurse and competent to provide medical opinions.  She did not argue during the hearing that the Veteran had sleep apnea secondary to his shoulder disabilities.  

The Board finds that the evidence of record does not support a grant of a separate service connected disability based on sleep disturbance.  The Veteran's diagnosed sleep apnea has been found to not be related to his service-connected disabilities, and the Veteran has clearly indicated that his sleep disturbance is a symptom of his shoulder disabilities.  As such, the Board finds that entitlement to service connection for a sleep disorder is not warranted.  The Veteran's claims of sleep disturbance secondary to his shoulder disabilities will be addressed with the shoulder disability claims.

Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) warrants a 30/20 (major/minor) percent evaluation.  Limitation of motion to 25 degrees from the side warrants a 40/30 (major/minor) percent evaluation. 38 C.F.R. § 4.71a, Code 5201.  The Veteran is noted to be right handed, and so the right arm is his "major" extremity.

Additionally, Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  This diagnostic code is noted to be for when the "scapula and humerus move as one piece."

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) .

Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 50 percent rating is assigned for the minor arm.  With intermediate degrees with residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, the minimum rating for the major arm is 20 percent.  Note 1: The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  

Factual Background and Analysis

The Board notes that the Veteran's service-connected shoulders have a convoluted history.  In 2007 the Veteran filed a claim of entitlement to service connection for his right shoulder due to an in-service motor vehicle accident.  He described being in the back of a truck when the truck was in an accident he was thrown forward striking his right shoulder.  There are several statements provided to the VA from the Veteran prior to 2012, where he stated that his right shoulder was injured.  He was provided VA examinations in March 2007 and June 2008 where his right shoulder was the primary target of evaluation.  He was granted service connection for his right shoulder disability, based on his description of an in-service injury due to the nature of his fire-related service treatment records.  Then, in 2012, the Veteran reported that it was never his right shoulder that was injured in the accident, it was his left shoulder.  In an April 2013 RO hearing, the Veteran and his wife testified that it was his left shoulder that was injured.  His wife testified, essentially, that she was unconcerned that he was service-connected for his right shoulder instead of his left shoulder until she helped the Veteran file for a temporary total evaluation following left shoulder surgery and they were denied because his left shoulder was not service-connected.  X-rays showed old injuries to the left shoulder, and so the Veteran was granted service connection for his left shoulder in 2014.  Essentially, the Veteran was initially granted service connection for both shoulders as a result of the accident wherein he described striking one shoulder.  His wife and a private physician have since argued that the Veteran's right shoulder disability is secondary to compensating for his left shoulder disability.

In March 2007, the Veteran was afforded his first shoulder VA examination.  He was noted to not have ankylosis of the shoulder joint, or inflammatory arthritis.  X-rays showed that the right shoulder was normal.  The left shoulder showed a small ossified fragment at the left acromioclavicular joint and a slight irregularity at the left glenoid, possibly related to prior trauma.  He reported he had difficulty sleeping at night on his right shoulder.  He reported difficulty with repetitive use of his right shoulder.  He had forward flexion of the right shoulder to 130 degrees, abduction to 110 degrees with pain beginning at 85.  After three additional exercises, he had forward flexion with pain beginning at 75 degrees.  He exhibited moderate pain, weakness and fatigue.  The examiner could not determine additional limitation following repetitive use during flare-ups without resort to speculation.  The examiner noted that the x-rays showed changes in the left shoulder and not the right shoulder but that the Veteran did not have any complaints about the left shoulder.  He was unable to explain this discrepancy.

In June 2008, the Veteran was afforded a second VA shoulder examination.  He was noted to not have ankylosis of the joints.  The Veteran again reported daily right shoulder pain, with difficulty raising his right arm and using it over his head.  He denied dislocations or subluxation.  The Veteran had forward flexion to 160 degrees and abduction to 150 degrees.  The Veteran dropped his right arm quickly after raising it due to a lack of strength in maintain it in the upright position.  Additional tests showed flexion to 110 degrees.  The Veteran was unable to perform any more tests due to weakness.  Moderate pain with motion was objectively observed.  

In February 2012, the Veteran was afforded an third shoulder examination.  This examination addressed the Veteran's claim that he injured his left shoulder in service.  The Veteran reported he had left shoulder flare-ups of pain and decreased range of motion.  The flare ups occurred with changes of weather.  On evaluation his right shoulder had flexion to 140 degrees, with pain at 130 degrees.  His right shoulder had abduction to 150 degrees with no objective evidence of painful motion.  The Veteran's left shoulder had flexion to 110 degrees, with painful motion at 90 degrees.  His left shoulder had abduction to 100 degrees with pain at 90 degrees.  After repetitive testing, the Veteran had right shoulder flexion to 140 degrees, and abduction to 150 degrees.  After repetitive testing, he had left flexion to 110 degrees and abduction to 100 degrees.  His muscle strength testing  with abduction and flexion was normal bilaterally.  The Veteran reported he had difficulty lifting items over 40 lbs., whereafter he feels a "pull" in his left shoulder.  

A July 2012 VA treatment note included a complaint of left shoulder pain.  His left upper extremity was neurovascularly intact.  He had some mild supraspinatus atrophy noted.  His active motion was to approximately 100 degrees of abduction.  He had full forward flexion.  His rotator cuff strength was 4/5.  He had positive impingement and cross-chest tests.  He was assessed with a probably left chronic rotator cuff tear. 

In September 2012, the Veteran was afforded another VA shoulder examination.  He had right shoulder flexion to 170 degrees, with pain at 170 degrees.  He had right shoulder abduction to 170 degrees with pain at 170 degrees.  He had left shoulder flexion to 100 degrees, with pain at 85 degrees.  He had left shoulder abduction to 90 degrees, with pain at 85 degrees.  The Veteran was unable to perform repeated tests due to left shoulder pain.  Muscle strength testing showed that the Veteran's left shoulder abduction and flexion was abnormal, showing active movement against some resistance (4/5).  The Veteran had positive left shoulder impingement and rotator cuff testing.   An August 2012 MRI of the left shoulder was noted to show a large chronic rotator cuff tear, chronic biceps tendon tear, subscapularis tendinosis and instrasubstance tear, and mild glenohumeral and severe acromioclavicular degenerative joint disease.  During this examination the Veteran reported he did not sustain any injury to his right shoulder in service, and he did not recall any right shoulder traumas since his military service.

On December 4, 2012, the Veteran underwent a left reverse total shoulder arthroplasty with multiple implants.  The Veteran was discharged on December 6, 2012.  A March 7, 2013 treatment record noted the Veteran's left shoulder was in a sling.  

A March 2013 private treatment record noted that the Veteran could return to work on March 6, 2013, to light work.  This involved lifting a maximum of 20 lbs. or frequent lifting or carrying objects up to 10 lbs.  A May 2013 statement from a private chiropractor noted that the Veteran could only lift 10 lbs. on his left side, and that he had 90 percent disability of the left shoulder.

In December 2013, the Veteran was afforded another VA shoulder examination.  He had right flexion to 140 degrees, with pain at 140 degrees.  He had right shoulder abduction to 125 degrees with pain at 125 degrees.  He had left shoulder flexion to 80 degrees, with pain at 80 degrees.  He had left shoulder abduction to 70 degrees, with pain at 70 degrees.  After repetitive testing the Veteran had right shoulder flexion to 140 degrees, and abduction to 125 degrees.  He had left shoulder flexion to 80 degrees, and abduction to 70 degrees.  His left shoulder flexion and abduction strength were 4/5.  He did not have ankylosis.  The examiner noted the Veteran was unable to get his elbow above shoulder level or his hand behind his back.  The examiner noted the Veteran would not be a candidate for work over shoulder level or heavy work or medium work.  He would be limited to carrying 20 lbs. or less with his left shoulder and would have to avoid frequent repetitive motion with his left shoulder.  He was significantly affected by obesity.

In September 2014, the Veteran was again afforded a VA examination.  He stated his bilateral shoulder pain had worsened from his last examination.  He had increased difficulty with both arms, and reported he dropped items due to pain and associated weakness.  He stated he dropped a gallon of milk he was carrying in his right hand due to shoulder pain and "giving way."  He reported his pain was constant, and that he needed help with dressing.  On examination, the Veteran had right shoulder flexion to 90 degrees with pain at 80 degrees.  He had right abduction to 90 degrees, with pain at 80 degrees.  He had left shoulder flexion to 50 degrees with pain at 50 degrees.  He had left abduction to 80 degrees, with pain at 70 degrees.  After repetitive testing, the Veteran had right flexion to 90 degrees, and abduction to 90 degrees.  He had left flexion to 50 degrees and abduction to 80 degrees.  He had 4/5 muscle strength in his left flexion and abduction.  The examiner noted a February 2014 record that a private orthopedist listed that he could passively elevate the Veteran's left arm to 130 degrees, but the examiner found that the Veteran's left shoulder range of motion was much more limited.  

A nerve examination found that the veteran had chronic axonal sensorimotor neuropathy of bother upper extremities.  He reported intermittent numbness of both hands for the past three to four months.  His deep tendon reflexes were hypoactive.  The examiner provided a negative nexus opinion relating his peripheral nerve condition to his shoulder condition.  In a February 2015 rating decision, the RO denied entitlement to service connection for bilateral upper extremity nerve disorders.  The Veteran has not yet appealed this decision, and, as such, the claims are not currently before the Board.  

Regarding the Veteran's right shoulder, the Board notes that the range of motion tests during his 2007 VA examination was significantly lower than those during his 2008, 2012 and 2013 examinations despite the Veteran's report that his shoulder disabilities were progressively worsening.  Notably, the 2007 and 2008 examinations were performed during the time when there was confusion regarding which shoulder was injured in service.  The Veteran's wife has indicated that she believed one of the examiners (it is unclear which examination is being referenced) simply wrote down the wrong shoulder and that this created the confusion.  The Board notes that prior to any examinations, the Veteran provided written statements that it was his right shoulder that was injured.  In 2007, the Veteran's right shoulder flexed to at least 75 degrees, and abducted to at least 85 degrees.  This range of motion would be midway between the side and shoulder level, and would warrant a 30 percent rating.  However, it is unclear if this was actually an examination of the right shoulder.  In June 2008, the Veteran's right shoulder was noted to have flexion to at least 110 degrees, but was too weak for additional tests.  Flexion of 110 degrees is greater than shoulder level and does not meet the minimum for a compensable rating based on range of motion.  Additionally, the 2012 and 2013 VA examination tests all revealed right shoulder flexion and abduction results of greater than shoulder level.  For the period of time prior to September 25, 2014, the Board finds that the medical evidence more nearly approximates the criteria for a noncompensable rating for limitation of motion of the arm.  However, the Veteran is currently rated 20 percent for this period of time and the Board will not change this rating.

From September 25, 2014, the Veteran's right shoulder range of motion more nearly approximates a 30 percent rating, but no more, as his flexion and abduction were limited to 80 degrees with pain, which is midway between the side and shoulder level.  The Board considered additional Diagnostic Codes for the right shoulder, but noted that 5203 (clavicle or scapula impairment) does not provide a rating in excess of 20 percent, the Veteran does not have malunion, dislocation, fibrous union, nonunion or loss of the humeral head  (Diagnostic Code 5202), or ankylosis (Diagnostic Code 5200).  As noted above, although the Veteran has reported neurological symptoms, which he associates with his shoulder disabilities, the RO has denied entitlement to service connection for bilateral arm neurological disorders and this decision has not yet been appealed to the Board.

Regarding his left shoulder, the Board notes that the Veteran has been evaluated as 20 percent prior to his left shoulder total reverse arthroplasty, and entitlement to a rating in excess of 20 percent will be addressed in the REMAND section of this opinion.

On December 4, 2012, the Veteran underwent a left total reverse arthroplasty.  DC 5051 provides for a 100 percent rating for one year following implantation of a prosthesis.  Additionally, Note 1 allows for that one year of 100 percent rating to begin after the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  As the Veteran was discharged on December 6, 2012, the Veteran's one month temporary total rating began January 1, 2013.  His one year of 100 percent rating began February 1, 2013, and ended January 31, 2013.  The Board finds that following his one year of 100 percent rating, that the Veteran's left shoulder disability more closely approximates a 50 percent rating.  In September 2014, two years since his surgery, his left shoulder had flexion to 50 degrees with pain.  He also credibly testified to ongoing chronic pain.  Private medical records indicated ongoing pain, and an inability to lift and carry more than 10 lbs.  As such, his chronic residuals consist of severe, painful motion or weakness.  Entitlement to an extraschedular rating in excess of 50 percent for his left shoulder will be addressed in the REMAND section of this decision.

Extraschedular

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116  .

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Regarding the Veteran's complaints of sleep disturbance as a result of his left shoulder disability, the Board finds that this symptom is not contemplated by the rating schedular, but is a documented ongoing complaint in his medical records.  Extraschedular consideration is inherently part of the Veteran's increased rating claim which has been perfected on appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  The authority, however, to consider and assign extraschedular ratings in the first instance has been specifically delegated to the Director of the Compensation and Pension Service, and not the Board.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. §§ 3.321(b) . See Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 16, 1996).  Thus, this matter will be further addressed in the remand portion of this decision.

Regarding the Veteran's right shoulder disorder, the Board finds that the schedular criteria adequately describe the Veteran's right shoulder symptomatology.  The Veteran has attributed his sleep disturbance to his left shoulder.  His right shoulder pain, weakness, and loss of motion are contemplated by the rating criteria, in conjunction with Deluca. Additionally, higher ratings were available for increased or different symptoms associated with the shoulder joint. 

ORDER

Entitlement to service connection for a sleep disorder, to include sleep apnea, is denied.

Entitlement to a rating in excess of 20 percent for a right shoulder disability prior to September 25, 2014, is denied.

Entitlement to a rating of 30 percent for a right shoulder disability, from September 25, 2014, but no more, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating of 50 percent from February 1, 2014 for a left shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran has provided numerous statements that his left shoulder disability causes him severe sleep disturbance.  VA examiners have noted that his sleep disturbance is a symptom of his left shoulder disability, and not a separate disorder.  As sleep disturbance is not part of the rating criteria for his left shoulder disability, the claim for higher evaluations for the left shoulder disability should be remanded so that the Director of the Compensation and Pension Service may make the initial extraschedular decision.

The Veteran has claimed he is unable to work as a result of his service-connected disabilities.  Currently, prior to February 1, 2014, the Veteran did not meet the schedular requirements for TDIU, and after February 1, 2014, he does meet the requirements.  As the Board is referring an increased rating for the left shoulder disability to the Director of Compensation and Pension for an increased extraschedular evaluation determination, the Veteran's claim for extraschedular TDIU is intertwined.  

The Veteran has not been afforded a VA examination to address the combined impact of his service-connected disabilities on his ability to work.  Additionally, the VA examinations have not indicated if his disabilities limit him from sedentary work.  The December 2013 examiner noted that the Veteran's obesity significantly limited him, but did not describe the functional impact of his obesity.  The October 2014 VA examiner noted that the Veteran's neck disability affected his ability to work, but in explanation for the impact of his neck, the examiner noted the Veteran retired in 1993.  On remand, he should be afforded an additional TDIU examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination(s) with an appropriate medical professional who is qualified to offer an opinion regarding the impact of the Veteran's service-connected disabilities on his employable.  In proffering an opinion, the examiner(s) should review the claims file, and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities alone (not including the effects of any non-service connected disabilities). 

To the extent possible, the examiner(s) is asked to identify types of employment that would be precluded by the limitations due to the Veteran's service-connected disabilities and also types of employment that would remain feasible despite the service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

2.  Refer the issues of an increased extraschedular rating for the Veteran's left shoulder due to sleep disturbance and extraschedular TDIU prior to February 1, 2014 to the Director, Compensation and Pension Service, for extraschedular consideration.  The evidence of sleep impairment related to his left shoulder disability must be noted and taken into account.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

3.  Once the issues on appeal have returned from the Director, Compensation and Pension service, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


